           Case 1:20-cv-01603-VEC Document 40 Filed 09/18/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 09/18/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ALBERTO MONTALVO, DANIEL HURTADO, :
 FREDY RAMIREZ, JOSE RICARDO LOPEZ,                             :
 MARIO VARGAS, MAURICIO SANTOS,                                 :
 VICTOR HUGO SERRANO, ON BEHALF OF                              :
 THEMSELVES, FLSA COLLECTIVE                                    :
 PLAINTIFFS, AND THE CLASS,                                     :
                                                                :
                                              Plaintiffs,       : 20-CV-1603 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
                                                                :
 FIG & OLIVE FOUNDERS LLC, FIG & OLIVE :
 INC. DOING BUSINESS AS FIG & OLIVE                             :
 UPTOWN,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiffs have filed proof of service as to Defendant Fig & Olive Founders

LLC, Dkt. 32, and Defendant Fig & Olive Inc., Dkt. 37;

       WHEREAS the deadline to answer or otherwise respond to the Complaint has elapsed for

Defendant Fig & Olive Founders, LLC on June 9, 2020, Dkt. 32, and for Defendant Fig & Olive

Inc. on August 28, 2020, Dkt. 37; and

       WHEREAS the two Defendants have not appeared or answered;

       IT IS HEREBY ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against the two Defendants, in accordance with this

Court’s Individual Practices, no later than Friday, October 16, 2020.

SO ORDERED.
                                                         ________________________
Date: September 18, 2020                                    VALERIE CAPRONI
      New York, New York                                  United States District Judge
